Title: Jonathan Williams, Jr., to the American Commissioners, 29 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Jan. 29. 1777.
My last was written on board Ship at Painbeuf, after sealing it Mr. Niver came on board and I repeated to him my offer to take 4 passengers. I told him to avoid giving any preference, they might settle among themselves either by Lot or otherwise who those 4 should be. He returned without deciding whether he would go or not. The Wind having fail’d us the Ship could not sail that night, I therefore came on shore and found that Mr. DuCoudray and the great part of his officers had returned to Nantes, Mr. Rogers and 5 others remain’d. I again repeated my offer to Mr. Rogers, and particularly with regard to himself, he said he could not think of Going without Mr. DuCoudray unless he had orders so to do from Mr. Deane, and so the others had determined. As there then remained places, and as the Chevalier deBorre came within Mr. Deane’s allowance I consented to his going in the Ship. The Chevalier duPlessis also took passage paying to Mr. Peltier 400 Livres: these 2 are all the passengers on board.
I thought it proper that the best Invoice that I could collect should be sent, I therefore took the liberty to write the inclosed Letter and sent with it. This Letter with all yours, have a particular mark to distinguish their importance, which the Captain only knows, and all Letters and papers that have any relation to America are put into one packet. The passengers also consented to deliver up their Letters of Recommendation and every paper that related as above, which are also at the sole disposal of the Captain. We directed him to tie a cannon Ball to these packets so that in case of being unable to avoid an Examination they may be sunk. The Captain has the sole and supreme authority on board. As nothing more remain’d to do, We returned to Nantes leaving strict orders with the Captain to sail the next morning if possible, if it should be calm we told him to tow down with the Tide, and I flatter myself he is now out of the River. The Chevalier de Borre voluntarily gave me the inclosed paper.
Mr. Du Coudray I hear is gone to Bourdeaux but I rather think he is gone to Paris, if so you will no doubt hear his account of my proceedings. With regard to him, I hope I shall stand justified, for I did not refuse him; but as Mr. Deane appeared very much dissatisfied with his Conduct, as he had such a quantity of Baggage which there was not room in the ship for, as there was a positive order from the King for him to return to his Regiment, and as the Letter to Mr. Peltier announced him to have deceived all concerned and that you had found him out tho’ unhappily too late, I thought I had no Right to take an active part in his Favour, more especialy as if I had taken an active part it would have avail’d nothing, as in this particular Mr. Peltier would not have obey’d my orders. With regard to the other officers I confined Myself to Mr. Deane’s Discription of those that were to go and the Number the Ship could conveniently take. If they did not choose to accept my offer it is their Fault and not mine.
I mentioned in my last that we should be obliged to leave out 40 Bales, but when we came to store the Water and Wood we found ourselves obliged to leave out 43. Mr. de Francy is arrived from L’orient and with Mr. Peltier is about buying a Ship for these Goods and those that are expected, which will amount to upwards of 200 Bales and some of them amasing large ones. If they were closely press’d and pack’d without straw they would not occupy above ⅔ the place they now require. As by my Instructions I am not expected to make any Engagements either as to Ship or Cargo, I shall be a Spectator only of these operations, but justice obliges me to say that the Conduct of Mr. Peltier has been so satisfactory that I not only think him capable but disposed to do the best for all concerned. I have the Honor to be Gentlemen Your most obedient Servant
J Williams Junr

PS The Mercurys provisions upon a Calculation of 5 months will afford upwards of 2 pound of meat and Vegitables per man per day, and 40 Gallons Water per head, which I think sufficient.
The Honourable The Deputies of the United States

 
Notations: Mr Williams Nantes Jany. 29th 1777. DeCoudray and french officers [in another hand:] to Hon: Deputies U.S.
